DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-14, 16, and 18-23 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends from a canceled claim. For purposes of prosecution it is assumed that it should depend from claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley et al. US Publication 2012/0143020 (hereinafter Bordoley) in view of Larimore US Patent 4,112,941 (hereinafter Larimore) and in further view of Koh US Patent 7,341,458 (hereinafter Koh).
Regarding claim 2, Bordoley discloses a headset (Figures 2-6) comprising: a band to be worn on a head of a person (the unlabeled band going from the front of the user’s head to the back, Figure 3; element 401 in Figures 4A-B which is the same band in Figure 3), the band defining an opening extending between the top/bottom side of the band (at each of the electrodes 302A-F there is a hole for them to pass through, see Figures 3-4B); a first connector on a first side of the band (element 4, see Figures 4A-B), the first connector to at least partially surround the opening (Figures 4A-B which shows the connector 400 fully within and surrounding the opening which would be between the band layer at 401); a second connector (element 404) to couple the electrode to the first connector (Figures 4A-B), such that the electrode is carried by the band and extends through the opening toward the head of the person (electrode 310 of Figure 4A extends through the opening), but is silent on the connectors being coupled magnetically.
Larimore teaches a biomedical electrode coupling that includes a first connector (element 14) that partially surround an opening (Figure 2, opening near where element 16 is pointing to and where element 22 is physically taking up space), and a second connector (element 20) which is a magnet for magnetic coupling to the first connector (both elements 14 and 22 are magnets). It would have been obvious to the skilled artisan before the effective filing date to utilize the magnetic coupling as taught by 
Koh teaches an electrical connector that includes a first and second connector (elements 14 and 24) which are magnets that both surround openings where the conductive pathway extends through them at (Figures 2-5 at 12/121 and 22/221 where the two are brought into contact with each other via the magnets at 14, 24). Koh does not include electrodes however the electrical connectors would be akin to them, and Larimore specifically teaches the electrode passing through the top connector (Figure 2). Bordoley teaches the general positioning of the connectors around each other (Figures 4A-B as further detailed above). It would have been obvious to the skilled artisan before the effective filing date to utilize two separate magnetic connectors as taught by Koh with the device of Bordoley and Larimore in order to allow for quick connection/disconnection of the electrode from the EEG headset of Bordoley.  
Regarding claim 3, Bordoley discloses that the first connector is a ring that encircles the opening (element 400).
Regarding claim 5, Bordoley discloses the connectors with both being rings within each other around the opening for the electrode, but is silent on them being a magnet and a metal ring. Larimore teaches one of the first connector or the second connector is a magnet and the other of the first connector or the second connector is a metal (elements 14 and 20, where 14 is a magnet in the shape of a ring and 20 is a ferromagnetic metal). Larimore teaches that the metal connector is a disk and not specifically a ring. As the two are still connected to each other magnetically and the Applicant has not disclosed any criticality of the ring shaping. Therefore, it would 
Regarding claim 6, Bordoley discloses that the opening is one of a plurality of openings defined in the band (Figure 3), the first connector is one of a plurality of first connectors disposed on the first side of the band (each of the electrodes 302A-F includes its own opening and connector, see Figures 3-4B), and the plurality of first connectors are to at least partially surround respective ones of the plurality of openings (Figures 4A-B).
Regarding claim 7, Bordoley discloses that the band is a first band (as mentioned above), the first band to be worn over the head of the person between a right side of the head and a left side of the head (the band goes along the midline of the user’s head and is between the left and right sides of the user’s head, Figure 3), the headset further including a second band to be worn around the head of the person (the band that loops circumferentially around the user’s head, best seen in Figure 3).
Regarding claim 8, Bordoley discloses that the opening is a first opening (opening as per Figures 4A-B but also shown in Figure 3 surrounding the electrodes 302B-D), the second band defines a second opening (same type of opening applies to the band around the head at elements 302A, E-F), and the headset further includes a .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Larimore and Koh, and in further view of Inoue et al. EP 0217383 (hereinafter Inoue). 
Regarding claim 4, Bordoley as modified by Larimore discloses the headset of claim 2, and though Larimore teaches two connectors magnetically attracted to each other, they are not both magnets. Inoue teaches an ECG electrode connector that includes a first and second connector that are both magnets (elements 15 and 20). It would have been obvious to the skilled artisan before the effective filing date to replace the ferromagnetic material of Larimore with the magnet of Inoue as predictable results would have ensued (magnetically coupling the connectors together).
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Larimore and Koh, and in further view of Turner et al. US Publication 2009/0088619 (hereinafter Turner) .
Regarding claims 9-10, Bordoley discloses the general band structure but is silent on the spacing as claimed. Turner teaches an EEG monitoring headset that includes a first band has a first end and a second end opposite the first end (band extending from elements 29 to 33 or 27 to 31, see Figures 4-5), the first end spaced apart from the second band (Figures 4-5 show the spacing between the ends and the second band near 41 as per Figure 3 that extends circumferentially around the use’s head), the second end spaced apart from the second band (Figures 3-5), a third band to 
Regarding claim 12, Bordoley discloses that the band (element 401, but unlabeled in Figure 3 as detailed above in rejected claim 2 above) is to be worn over the head of the person between a right side of the head and a left side of the head (Figure 3 which shows the device being worn on the head), Bordoley additionally teaches the openings as per Figure 3 on more than one band, and above), but is silent on there being a second band between the left and right sides of the head. 
Turner teaches a band and a second band (band at elements 29 to 33 and then a second band from elements 31 to 27, as per Figure 5). The resultant combination of the additional band in the location as claimed from Turner with the bas device of Bordoley would have included a third connector (400 would be applied to all of the locations where electrodes were located on the second band of Turner) on a first side of the second band (Figure 4A-B of Bordoley), the third connector to at least partially surround the second opening (Figures 4A-B as mentioned above with respect to the first opening). The court held that mere duplication of parts has no patentable significance 
Regarding claim 13, Bordoley discloses that the electrode is a first electrode (electrode 302B), and further including: a second electrode (electrodes 302C-F meet this limitation, where electrodes 302E-F are located on a second band though not the second band as mentioned above  for claim 12); and a fourth connector (connectors 400 and 404 are around all of the electrodes of Bordoley) to magnetically couple the second electrode to the third connector (the magnetic coupling is rendered obvious above via Larimore), such that the second electrode is carried by the second band (the second band being rendered obvious above via Turner) and extends through the second opening toward the head of the person (the electrode as per Figures 4A-B of Bordoley teaches the second electrode positioned and configured in the same manner as the first electrode). It would have been obvious to the skilled artisan before the effective filing date to utilize the magnetic coupling as taught by Larimore with the device of Bordoley as the two types of connections are art recognized equivalents for the purpose of holding an electrode in a desired place. 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been further obvious to the skilled artisan before the effective filing date to utilize the additional band as taught by Turner .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Larimore, Koh, and Turner, as applied to claim 10, and in further view of Gevins et al. US Patent 4,967,038 (hereinafter Gevins) and Ganim et al. US Publication 2015/0201858 (Ganim). 
Regarding claim 11, Bordoley as modified by Larimore discloses a headset of claim 10, but is additionally silent on the PCB. Gevins teaches an EEG monitoring headset that includes a printed circuit board (element 34) in the first band and the third band (Figure 5A shows element 34 in two separate bands where the PCB 34 is attached to each of the electrodes on the device), the PCB to electrically couple the first connector and a processor (connector 31 which interfaces with the PCB 34 as per Figure 4, and connects ultimately to a processor as per Figure 6 via traces o36 on the PCB 34). It would have been obvious to the skilled artisan before the effective filing date to utilize the PCB as taught by Gevins with the device of Bordoley as predictable results would have ensued (connection of the electrodes to the processor). Traces on a PCB are considered art recognized equivalents of the wires used in Bordoley and would have performed equally well for the same claimed task of transmitting the monitored signal from the electrode(s) to the processor. 
Gevins however also does not teach that the connector is both magnetic as well as conductive. Though it is well-known that magnet materials can be conductive in nature, it is not always the case. In the instance of Larimore, through the elements are along the same conductive path, element 14 does not have to be conductive as the .
Claims 14, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mann US Patent 5,800,351 (hereinafter Mann).
Regarding claim 14, Turner discloses a headset (Figures 2-6) comprising: a headband to be worn around a head of a person (element 22, at Figures 2-6 showing it around a person’s head); a first band to be worn over the head of the person between a left side of the head and a right side of the head (elements 12, also shown as elements 26-33 best seen in Figure 5), the first band having a first end spaced apart from the headband on the left side of the head and a second end spaced apart from the headband on the right side of the head (two bands are shown as 27 and 31 as well as 29 and 33, as best seen in Figures 2-4 and 6; the annotated figure below shows what is being considered a band), the first band to carry a plurality of electrode to obtain signals from the head of the person (elements 18, with two per band as mentioned above and in the annotated figure below); and a tension strap coupled to the first end of the first 
Turner again does not explicitly teach that the straps actually pass through a channel in the headband though based on the figures is more than likely. Mann teaches an EEG headset that includes a first band worn over the head of the person between the left/rights sides of the head (element 70) with a top/bottom sides and first/second ends (element 70) that includes tension straps (50A-B, as per Figures 2 and 5) that extend through an opening in the first band (Figure 5) as well as a channel in the headband (Figure 2, where the headband is interpreted as including the portion 12A around the ear). It would have been obvious to the skilled artisan before the effective filing date to utilize the attachment means (channel) for the tensioning strap as taught by Mann with the device of Turner as predictable results would have ensued (attachment of the straps to the headband to allow for tensioning of the overall device).
Mann however does not detail that the opening extends specifically through the first end and the top side as intended (Applicant’s Figure 4A). Given the lack of criticality for the opening extending through those sides specifically, it would have been further obvious to modify Mann to have the tension strap pass through an opening that extends as claimed as a matter of design choice as either design provides the same level of tensioning as is the intended purpose of the strap. 

    PNG
    media_image1.png
    499
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    646
    media_image2.png
    Greyscale

Regarding claim 18, Given the interpretation of what encompasses the first band (annotated Figure 1 above), Turner discloses the that the tension strap is a first tension strap (element 14 at the end of one end of the band located at elements 29 or 31), and further including a second tension strap coupled to the second end of the first band (also element 14 as they are reciprocal on each side of the device; the second 
Regarding claim 19, Turner discloses a first connector coupled to the first tension strap and a second connector coupled to the second tension strap (the unlabeled straps that lead from the back of the device as shown in Figures 3-4; where “coupled” is simply being considered transitively so as every element on this device of Turner is coupled to one another), the first and second connectors to connect below a chin of the person or at a rear side of the head of the person (Figures 3-4).
Regarding claim 20, Turner discloses that the plurality of electrodes is a plurality of first electrodes (elements 18 as mentioned above), and the headset further includes a second band to be disposed over the head of the person between the left side of the head and the right side of the head (the first band is now locked in as elements 29 with 33 while the second band is considered elements 27 with 31), the second band having a first end spaced apart from the headband on the left side of the head and a second end spaced apart from the headband on the right side of the head (elements 27 with 31), the second band to carry a plurality of second electrodes to obtain signals from the head of the person (there are also two electrodes 18 on the second band as explained in rejected claim 14 above pertaining to the first band).

Regarding claim 23, Turner discloses s9 first end of the tension strap is fixedly coupled to a connector (element 14/54 which connects to a connector 56, see [0033]), and a second end of the tension strap opposite the first end is a displaceable relative to the band (the opposing end that is anchored on the band, see Figure 6). Both ends are both displaceable and are then fixed in place ([0033]).
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mann, as applied to claim 14, and in further view of Krauss US Patent 5,123,153 (hereinafter Krauss).
Regarding claim 16, Turner as modified by Mann teaches that there is an opening in the first band for the tension strap (Mann as per Figure 5), however Mann is also silent on there being teeth as claimed. Krauss teaches a buckle with an opening for a strap that includes a plurality of teeth (elements 18 and 40) in the opening (Figure 1) to create a frictional force on the tension strap (column 2 lines 15-31, which details the strap passing into the opening and that the teeth then grip it). Krauss is attempting to 
Regarding claim 22, Turner as modified by Mann is silent on the teeth. Krauss teaches teeth that are angled to create the frictional force on the tension strap when the tension strap is pulled in a first direction (both 18 and 40 which angled and create friction if the tension strap is pulled in either direction given how they face each other). “Angled” is treated broadly here as it could be read that the teeth are individually shaped at an angle (which 18 and 40 are), or it could be that they are angled with respect to each other or in the alternate with respect to the strap which the claim does not define. Granted, it is a straightforward modification well-known to the skilled artisan and can be found in several arts all solving the same problem. 
Response to Arguments
Applicant’s arguments with respect to claims 2 and 14 have been considered but are moot in view of the new ground(s) of rejection (regarding claim 2). The arguments regarding claim 14 are found to be ultimately unpersuasive given the opening and more specifically where it extends is being treated as design choice given the lack of criticality and that tension strap of the prior art of record is designed to perform the exact same function. 
The Examiner would recommend adding more detail with respect to the relationship between the first and second magnetically coupled connectors (claim 2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.M.A/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794